DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2007/0169869, of record) and further in view of (a) Adamson (WO 03/105509, of record) and/or Randall (WO 2016/060851, of record) and (b) Miyazaki (US 2010/0032071, of record).   
As best depicted in Figure 1, Ishida is directed to a tire construction comprising an innerliner 12, a carcass 6, a protective rubber layer 9 sandwiched therebetween, and a sidewall rubber 3.  Ishida further teaches that said protective rubber layer has a complex modulus E* between 8 MPa and 35 MPa and a loss tangent between 0.05 and 0.07 (Paragraph 37).  In such an instance, however, Ishida is silent with respect to the inclusion of an electronic device.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional electronic device in the tire of Ishida for the benefits detailed above.  Furthermore, Adamson states that “the radio device 11 and antenna may be embedded in the tire structure or layered under rubber material in the tire 14 which forms a surface” and Randall (Paragraph 28) states that “the electronic device may be disposed between any two layers of the tire”.  One of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device between said carcass and said protective rubber layer in view of the general disclosures of Adamson and Randall.
Also, regarding claim 22, Ishida is completely silent with respect to the properties of sidewall rubber layer 3.  In any event, compositions having lower rigidity and greater hysteresis (loss tangent) are commonly used in tire sidewalls.  Miyazaki provides one example of a tire construction in which the sidewall has a complex modulus between 2.5 MPa and 3.5 MPa and a loss tangent as high as 0.12 (Paragraphs 46 and 47).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common sidewall rubber compositions in the tire of Ishida, including that taught by Miyazaki, absent a conclusive showing of unexpected results.  It is emphasized that any sidewall rubber composition of Miyazaki having a loss tangent between 0.07 and 0.12 satisfies the claimed invention (given the protective rubber composition of Ishida).  It is also noted that the lone comparative example in which a larger modulus composition is used in the protective rubber layer, as compared to the sidewall rubber layer, has a combined loss tangent value that is considerably higher than that taught by Ishida in view of Miyazaki and furthermore, includes an extremely large loss tangent value in the protective rubber layer that is significantly greater than that taught by Ishida. 
	Lastly, regarding claims 22 and 26, Ishida teaches a protective rubber composition having a complex modulus between 10 MPa and 35 MPa and a loss tangent between 0.05 and 0.07 and Miyazaki teaches a sidewall rubber composition having a complex modulus between 2.5 MPa and 3.5 MPa and a loss tangent between 0.03 and 0.12.  Thus, a difference in complex modulus falls between 6.5 MPa and 32.5 MPa and a sum of loss tangent values falls between 0.08 and 0.19.
With respect to claims 23-25 and 27-29, all of the claimed quantitative relationships are encompassed by the modified tire of Ishida in view of Miyazaki.  It is emphasized that Ishida teaches a protective rubber composition having a complex modulus between 10 MPa and 35 MPa and a loss tangent between 0.05 and 0.07 and Miyazaki teaches a sidewall rubber composition having a complex modulus between 2.5 MPa and 3.5 MPa and a loss tangent between 0.03 and 0.12.  Thus, a difference in complex modulus falls between 6.5 MPa and 32.5 MPa and a sum of loss tangent values falls between 0.08 and 0.19.
	Regarding claims 30 and 32, the general disclosures of Adamson and Randall suggests any number of radial placements, including those encompassed by the broad range of the claimed invention.
Response to Arguments
4.	Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
	Applicant argues that neither Adamson nor Randall arguably discloses a tire having a sidewall reinforcing rubber and thus neither document can be understood to have suggested positioning an electronic device between the carcass and a sidewall reinforcing rubber.  It is emphasized that electronic devices, such as RFID, are conventionally included in modern day tire constructions in order to provide a wide variety of information.  Randall and Adamson evidence the conventional use of such devices and more particularly, these references evidence the wide variety of arrangements that are commonly used in modern day tire constructions.  As detailed above, Randall states that “the electronic device may be disposed between any two layers of the tire” and Adamson states that “the radio device 11 and antenna may be embedded in the tire structure or layered under rubber material in the tire 14 which forms a surface”.  The fact that Randall and Adamson fail to expressly disclose runflat tire constructions fails to render the claims non-obvious.  Again, RFID components are conventionally included in tires in general- a fair reading of Randall and Adamson suggests the general inclusion of RFID components in tires in general and such would include runflat tires (those tires having a sidewall rubber insert).  Additionally, the disclosure of Randall and Adamson suggests the general inclusion of RFID components between any two tire layers and such would include between a carcass and a runflat insert.  Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.
	Applicant argues that Randall and Adamson do not consider the stresses that may be exerted on an electronic device positioned between the carcass 6 and sidewall reinforcing rubber layer 9 of Ishida, particularly in the runflat condition.  It is noted that the sidewall and bead regions commonly experience large stresses during normal running and Randall and Adamson suggest the inclusion of RFID components in the sidewall and bead areas.  Thus, the fact that potential stresses might be present in a runflat condition would not render the inclusion of an RFID component in a potentially stressful environment non-obvious.  There is a reasonable expectation of success when including an RFID component between the carcass and runflat insert of Ishida in view of the general disclosure of Randall and Adamson (placement of RFID components in potentially stressful environments is consistent with the general disclosure of the applied references).
	In terms of the sidewall composition, Miyazaki teaches a composition designed to reduce rolling resistance and improve tire strength (Paragraph 1).  It is particularly noted that low rolling resistance is consistent with the disclosure of Ishida to include a runflat insert having a low tan delta value.  Additionally, the sidewall composition of Miyazaki is applicable to tires in general and such would include both runflat tires and thus devoid of runflat inserts.  Independent of the inclusion of a runflat insert, a tire sidewall component is exposed to the environment and thus certain properties would be desirable in either type of tire construction.  It is emphasized that the runflat tire of Ishida does include a sidewall composition and such a composition necessarily demonstrates certain mechanical properties.  Miyazaki provides a specific sidewall rubber composition having benefits that are consistent with those taught by Ishida- lower rolling resistance and reduced heat buildup is highly desirable in a number of tire components.  As such, there is a reasonable expectation of success when forming the sidewall of Ishida with the composition taught by Miyazaki.  Again, the runflat tire of Ishida does in fact have a sidewall rubber composition and the particular selection of the sidewall composition taught by Miyazaki would have been well within the purview of one having ordinary skill in the art at the time of the invention for the benefits detailed above.
	Applicant contends that the ranges in claims 22 and 26 are narrower than the ranges suggested from Ishida and Miyazaki and are not arguably related to any consideration identified in the applied art for providing a tire with an electronic device positioned between a carcass and a sidewall reinforcing rubber.  As to claim 22, the prior art references suggest a difference that is between 6.5 MPa and 32.5 MPa and approximately 82% of the claimed range falls within said difference.  With respect to claim 26, the prior art references suggest a sum of tan delta values between 0.08 and 0.19 and such falls entirely within the claimed range.  The claimed tire constructions would have been obvious in view of the general disclosures detailed above and Applicant has not provided a conclusive showing of unexpected results for the claimed quantitative relationships.        
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 15, 2022